DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the RCE filed on 25 February 2022.
2.  Claims 1-23 are pending in the application.
3.  Claims 1-23 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 29 March 2022.
Response to Arguments
5.  Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Independent claims 1, 8 and 15 have been amended to include the newly added limitation of “performing an action on the data based on a first type of data or a second type of data, wherein the first type of data is different from the second type of data, and wherein the action includes at least one of a tokenization and/or an encryption”.  However, after a review of the applicant’s specification the examiner has not found support for the newly added limitation.  Since there is no support in the applicant’s specification this constitutes as new matter.
	Any claims not directly addressed are rejected on the virtue of their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.  Claims 1-4, 8-11, 15-18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0068706 A1 in view of Latchem et al US 2012/0066769 A1 (hereinafter Latchem) and Aissi et al US 2014/0013452 A1 (hereinafter Aissi).
As to claim 1, Chen discloses a method, comprising: 
receiving, at a wrapper (i.e. container cluster) [0021], a request to store data in a data source (i.e. request to store data) [abstract], the wrapper including a dispatcher (i.e. application) [0026] and at least one service (i.e. storage of data in the cloud) [0019], the dispatcher receiving the request (i.e. receiving a request from the user) [0026], and determining at least one service to provide the request to without determining whether the data is to be anonymized and without anonymizing the data (i.e. the storage proxy stores the data) [0035]; 
providing the request from the dispatcher to the at least one service (i.e. the service broker receives the request from the application) [0022].
Chen does not teach the dispatcher being data agnostic.  Chen does not teach determining, by the at least one service, that the data is to be anonymized.  Chen does not teach anonymizing, at the at least one service, the data to provide anonymized data.  Chen does not teach a plurality of services.  Chen does not teach that the plurality of services includes a first service and a second service.  Chen does not teach that the first service is different from the second service.  Chen does not teach that the first service performs at least one of a tokenization and/or an encryption.  Chen does not teach that the second service performs at least one of a tokenization and/or an encryption.  Chen does not teach that the at least one service includes the first service or the second service.  Chen does not teach performing an action on the data based on a first type of data or a second type of data, wherein the first type of data is different from the second type of data, and wherein the action includes at least one of a tokenization and/or encryption.
Latchem teaches the dispatcher being data agnostic (i.e. agnostic to the type and form of data which is being obfuscated/de-obfuscated) [0082].  Latchem teaches determining, by the at least one service, that the data is to be anonymized (i.e. detection of a particular event or event type) [0037].  Latchem teaches anonymizing, at the at least one service, the data to provide anonymized data (i.e. obfuscating data) [0037].  
Aissi teaches a plurality of services (i.e. tokenization as a service and encryption as a service) [0064, 0067].  Aissi teaches that the plurality of services includes a first service and a second service (i.e. tokenization as a service and encryption as a service) [0064, 0067].  Aissi teaches that the first service is different from the second service (i.e. tokenization as a service and encryption as a service) [0064, 0067].  Aissi teaches that the first service performs at least one of a tokenization and/or an encryption (i.e. tokenization as a service) [0064].  Aissi teaches that the second service performs at least one of a tokenization and/or an encryption (i.e. encrypting as a service) [0067].  Aissi teaches that the at least one service includes the first service or the second service (i.e. tokenization as a service and encryption as a service) [0064, 0067].  Aissi teaches performing an action on the data based on a first type of data or a second type of data (i.e. based on determining that data is personally identifiable information data is masked) [0096], wherein the first type of data is different from the second type of data, and wherein the action includes at least one of a tokenization and/or encryption (i.e. second type of data would be determining that data is sensitive authentication data and encrypting such data) [0040 and element “512” of figure 5].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen so that the dispatcher would have been data agnostic.  It would have been determined, by the at least one service, that the data was to be anonymized.  It would have been anonymized, at the at least one service, the data to provide anonymized data.  There would have been a plurality of services.  The plurality of services would have included a first service and a second service.  The first service would have been different from the second service.  The first service would have performed at least one of a tokenization and/or an encryption.  The second service would have performed at least one of a tokenization and/or an encryption.  The at least one service would have included the first service or the second service.  An action would have been performed on the data based on a first type of data or a second type of data, wherein the first type of data would have been different from the second type of data, and wherein the action would have included at least one of a tokenization and/or encryption.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen by the teaching of Latchem because it prevents the leaking of sensitive information [0001].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen by the teaching of Aissi because it give some small merchants the ability to access cryptographic services or other security solutions [0005].
As to claim 2, Latchem teaches the method of claim 1, further comprising: 
providing the anonymized data to the data source (i.e. obfuscated data) [0037]. 
As to claim 3, Latchem teaches the method of claim 1, wherein the request includes the data and additional data and wherein the anonymizing further includes: 
identifying the data to be anonymized (i.e. based on a particular event or event type) [0037]. 
As to claim 4, Latchem teaches the method of claim 1, wherein the anonymizing further includes: 
at least one of tokenizing and encrypting the data (i.e. encryption) [0049]. 
As to claim 8, Chen discloses a system, comprising: 
a processor [0020] configured to: 
receive, at a wrapper (i.e. container cluster) [0021], a request to store data in a data source (i.e. request to store data) [abstract], the wrapper including a dispatcher (i.e. application) [0026] and at least one service (i.e. storage of data in the cloud) [0019], the dispatcher receiving the request (i.e. receiving a request from the user) [0026], and determining at least one service to provide the request to without determining whether the data is to be anonymized and without anonymizing the data (i.e. the storage proxy stores the data) [0035]; 
provide the request from the dispatcher to the data source to the at least one service (i.e. the service broker receives the request from the application) [0022]; 
a memory coupled to the processor and configured to provide the processor with instructions [0020]. 
Chen does not teach the dispatcher being data agnostic.  Chen does not teach determining, by the at least one service, that the data is to be anonymized.  Chen does not teach anonymizing, at the at least one service, the data to provide anonymized data.  Chen does not teach a plurality of services.  Chen does not teach that the plurality of services includes a first service and a second service.  Chen does not teach that the first service is different from the second service.  Chen does not teach that the first service performs at least one of a tokenization and/or an encryption.  Chen does not teach that the second service performs at least one of a tokenization and/or an encryption.  Chen does not teach that the at least one service includes the first service or the second service.  Chen does not teach performing an action on the data based on a first type of data or a second type of data, wherein the first type of data is different from the second type of data, and wherein the action includes at least one of a tokenization and/or encryption.
Latchem teaches the dispatcher being data agnostic (i.e. agnostic to the type and form of data which is being obfuscated/de-obfuscated) [0082].  Latchem teaches determining, by the at least one service, that the data is to be anonymized (i.e. detection of a particular event or event type) [0037].  Latchem teaches anonymizing, at the at least one service, the data to provide anonymized data (i.e. obfuscating data) [0037].  
Aissi teaches a plurality of services (i.e. tokenization as a service and encryption as a service) [0064, 0067].  Aissi teaches that the plurality of services includes a first service and a second service (i.e. tokenization as a service and encryption as a service) [0064, 0067].  Aissi teaches that the first service is different from the second service (i.e. tokenization as a service and encryption as a service) [0064, 0067].  Aissi teaches that the first service performs at least one of a tokenization and/or an encryption (i.e. tokenization as a service) [0064].  Aissi teaches that the second service performs at least one of a tokenization and/or an encryption (i.e. encrypting as a service) [0067].  Aissi teaches that the at least one service includes the first service or the second service (i.e. tokenization as a service and encryption as a service) [0064, 0067].  Aissi teaches performing an action on the data based on a first type of data or a second type of data (i.e. based on determining that data is personally identifiable information data is masked) [0096], wherein the first type of data is different from the second type of data, and wherein the action includes at least one of a tokenization and/or encryption (i.e. second type of data would be determining that data is sensitive authentication data and encrypting such data) [0040 and element “512” of figure 5].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen so that the dispatcher would have been data agnostic.  It would have been determined, by the at least one service, that the data was to be anonymized.  It would have been anonymized, at the at least one service, the data to provide anonymized data.  There would have been a plurality of services.  The plurality of services would have included a first service and a second service.  The first service would have been different from the second service.  The first service would have performed at least one of a tokenization and/or an encryption.  The second service would have performed at least one of a tokenization and/or an encryption.  The at least one service would have included the first service or the second service.  An action would have been performed on the data based on a first type of data or a second type of data, wherein the first type of data would have been different from the second type of data, and wherein the action would have included at least one of a tokenization and/or encryption.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen by the teaching of Latchem because it prevents the leaking of sensitive information [0001].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen by the teaching of Aissi because it give some small merchants the ability to access cryptographic services or other security solutions [0005].
As to claim 9, Latchem teaches the system of claim 8, wherein the processor is further configured to: 
provide the anonymized data to the data source (i.e. obfuscated data) [0037]. 
As to claim 10, Latchem teaches the system of claim 8, wherein the request includes the data and additional data and wherein to anonymize the data, the processor is further configured to: 
identify the data to be anonymized (i.e. based on a particular event or event type) [0037]. 
As to claim 11, Latchem teaches the system of claim 10, wherein to anonymize the data, the processor is further configured to: 
at least one of tokenize and encrypt the data (i.e. encryption) [0049]. 
As to claim 15, Chen discloses a computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for: 
receiving, at a wrapper (i.e. container cluster) [0021], a request to store data in a data source (i.e. request to store data) [abstract], the wrapper including a dispatcher (i.e. application) [0026] and at least one service (i.e. storage of data in the cloud) [0019], the dispatcher receiving the request (i.e. receiving a request from the user) [0026], and determining at least one service to provide the request to without determining whether the data is to be anonymized and without anonymizing the data (i.e. the storage proxy stores the data) [0035]; 
providing the request from the dispatcher to the at least one service (i.e. the service broker receives the request from the application) [0022].
Chen does not teach the dispatcher being data agnostic.  Chen does not teach determining, by the at least one service, that the data is to be anonymized.  Chen does not teach anonymizing, at the at least one service, the data to provide anonymized data.  Chen does not teach a plurality of services.  Chen does not teach that the plurality of services includes a first service and a second service.  Chen does not teach that the first service is different from the second service.  Chen does not teach that the first service performs at least one of a tokenization and/or an encryption.  Chen does not teach that the second service performs at least one of a tokenization and/or an encryption.  Chen does not teach that the at least one service includes the first service or the second service.  Chen does not teach performing an action on the data based on a first type of data or a second type of data, wherein the first type of data is different from the second type of data, and wherein the action includes at least one of a tokenization and/or encryption.
Latchem teaches the dispatcher being data agnostic (i.e. agnostic to the type and form of data which is being obfuscated/de-obfuscated) [0082].  Latchem teaches determining, by the at least one service, that the data is to be anonymized (i.e. detection of a particular event or event type) [0037].  Latchem teaches anonymizing, at the at least one service, the data to provide anonymized data (i.e. obfuscating data) [0037].  
Aissi teaches a plurality of services (i.e. tokenization as a service and encryption as a service) [0064, 0067].  Aissi teaches that the plurality of services includes a first service and a second service (i.e. tokenization as a service and encryption as a service) [0064, 0067].  Aissi teaches that the first service is different from the second service (i.e. tokenization as a service and encryption as a service) [0064, 0067].  Aissi teaches that the first service performs at least one of a tokenization and/or an encryption (i.e. tokenization as a service) [0064].  Aissi teaches that the second service performs at least one of a tokenization and/or an encryption (i.e. encrypting as a service) [0067].  Aissi teaches that the at least one service includes the first service or the second service (i.e. tokenization as a service and encryption as a service) [0064, 0067].  Aissi teaches performing an action on the data based on a first type of data or a second type of data (i.e. based on determining that data is personally identifiable information data is masked) [0096], wherein the first type of data is different from the second type of data, and wherein the action includes at least one of a tokenization and/or encryption (i.e. second type of data would be determining that data is sensitive authentication data and encrypting such data) [0040 and element “512” of figure 5].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen so that the dispatcher would have been data agnostic.  It would have been determined, by the at least one service, that the data was to be anonymized.  It would have been anonymized, at the at least one service, the data to provide anonymized data.  There would have been a plurality of services.  The plurality of services would have included a first service and a second service.  The first service would have been different from the second service.  The first service would have performed at least one of a tokenization and/or an encryption.  The second service would have performed at least one of a tokenization and/or an encryption.  The at least one service would have included the first service or the second service.  An action would have been performed on the data based on a first type of data or a second type of data, wherein the first type of data would have been different from the second type of data, and wherein the action would have included at least one of a tokenization and/or encryption.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen by the teaching of Latchem because it prevents the leaking of sensitive information [0001].  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chen by the teaching of Aissi because it give some small merchants the ability to access cryptographic services or other security solutions [0005].
As to claim 16, Latchem teaches the computer program product of claim 15, wherein the computer instructions further comprise instructions for: 
providing the anonymized data to the data source (i.e. obfuscated data) [0037]. 
As to claim 17, Latchem teaches the computer program product of claim 15, wherein the request includes the data and additional data and wherein the computer instructions for anonymizing further includes computer instructions for: 
identifying the data to be anonymized (i.e. based on a particular event or event type) [0037]. 
As to claim 18, Latchem teaches the computer program product of claim 15, wherein the computer instructions for anonymizing further include computer instructions for: 
at least one of tokenizing and encrypting the data (i.e. encryption) [0049]. 
	As to claim 23, Aissi teaches the method of claim 1, wherein the data to be anonymized includes a credit card number and a social security number (i.e. social security number and credit card number) [0039].
8.  Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0068706 A1, Latchem et al US 2012/0066769 A1 (hereinafter Latchem) and Aissi et al US 2014/0013452 A1 (hereinafter Aissi) as applied to claims 4, 11 and 18 above, and further in view of Black et al US 2006/0075228 A1 (hereinafter Black).
As to claim 5, the Chen-Latchem-Aissi combination does not teach the method of claim 4, wherein the anonymizing further includes: selecting the at least one of tokenizing and encrypting based upon a policy for the data. 
Black teaches that the anonymizing further includes selecting the at least one of tokenizing and encrypting based upon a policy for the data (i.e. based on rules for selecting encrypting or redacting) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination so that the anonymizing further would have included selecting the at least one of tokenizing and encrypting based upon a policy for the data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination by the teaching of Black because it provides for automatically encrypting sensitive information in real time as it is entered into a database or any other type of document and store the keys, preferably elsewhere on a separate key server [0013].
As to claim 12, the Chen-Latchem-Aissi combination does not teach the system of claim 11, wherein to anonymize the data, the process is further configured to: select at least one of tokenizing and encrypting based upon a policy for the data. 
Black teaches that the anonymizing further includes selecting the at least one of tokenizing and encrypting based upon a policy for the data (i.e. based on rules for selecting encrypting or redacting) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination so that the anonymizing further would have included selecting the at least one of tokenizing and encrypting based upon a policy for the data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination by the teaching of Black because it provides for automatically encrypting sensitive information in real time as it is entered into a database or any other type of document and store the keys, preferably elsewhere on a separate key server [0013].
As to claim 19, the Chen-Latchem-Aissi combination does not teach the computer program product of claim 18, wherein the computer instructions for anonymizing further include computer instructions for: selecting the at least one of tokenizing and encrypting based upon a policy for the data. 
Black teaches that the anonymizing further includes selecting the at least one of tokenizing and encrypting based upon a policy for the data (i.e. based on rules for selecting encrypting or redacting) [0042].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination so that the anonymizing further would have included selecting the at least one of tokenizing and encrypting based upon a policy for the data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination by the teaching of Black because it provides for automatically encrypting sensitive information in real time as it is entered into a database or any other type of document and store the keys, preferably elsewhere on a separate key server [0013].
9.  Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0068706 A1, Latchem et al US 2012/0066769 A1 (hereinafter Latchem) and Aissi et al US 2014/0013452 A1 (hereinafter Aissi) as applied to claims 4 and 11 above, and further in view of Iyer et al US 2018/0089454 A1 (hereinafter Iyer).
As to claim 6, the Chen-Latchem-Aissi combination does not teach the method of claim 4, wherein the encrypting includes format preserving encryption. 
Iyer teaches that the encrypting includes format preserving encryption (i.e. format-preserving encryption (FPE)) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination so that the encrypting would have included format preserving encryption.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination by the teaching of Iyer because it provides for an encryption/decryption service that simplifies and enables key rotation without the requisite of overhead of decryption and/or encryption [0001].
As to claim 13, the Chen-Latchem-Aissi combination does not teach the system of claim 11, wherein the encrypting includes format preserving encryption.
Iyer teaches that the encrypting includes format preserving encryption (i.e. format-preserving encryption (FPE)) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination so that the encrypting would have included format preserving encryption.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination by the teaching of Iyer because it provides for an encryption/decryption service that simplifies and enables key rotation without the requisite of overhead of decryption and/or encryption [0001].
10.  Claims 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0068706 A1, Latchem et al US 2012/0066769 A1 (hereinafter Latchem) and Aissi et al US 2014/0013452 A1 (hereinafter Aissi) as applied to claims 1, 8 and 15 above, and further in view of Iyer et al US 2018/0089454 A1 (hereinafter Iyer).
As to claim 7, the Chen-Latchem-Aissi combination does not teach the receiving, at the dispatcher and from a requester, an access request for the data.  The Chen-Latchem-Aissi combination does not teach providing to the at least one service from the dispatcher the access request.  The Chen-Latchem-Aissi combination does not teach authenticating the requester using the at least one service.  The Chen-Latchem-Aissi combination does not teach if the requester is authorized to receive the data, de-anonymizing the anonymized data using the at least one service and providing de-anonymized data.  The Chen-Latchem-Aissi combination does not teach if the requester is authorized to receive the anonymized data, providing the anonymized data.
Iyer teaches receiving, at the dispatcher and from a requester, an access request for the data (i.e. request to access the data) [0014].  Iyer teaches providing to the at least one service from the dispatcher the access request [0014]. Iyer teaches authenticating the requester using the at least one service (i.e. authenticate the user for access to the data) [0014].  Iyer teaches if the requester is authorized to receive the data, de-anonymizing the anonymized data using the at least one service and providing de-anonymized data (i.e. detokenization of the data) [0014].  Iyer teaches if the requester is authorized to receive the anonymized data, providing the anonymized data [0014]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination so that an access request for the data would have been received at the dispatcher and from a requester.  At least one service would have been provided from the dispatcher the access request. The requester would have been authenticated using the at least one service.  If the requester was authorized to receive the data, de-anonymizing the anonymized data using the at least one service and providing de-anonymized data.  If the requester was authorized to receive the anonymized data, providing the anonymized data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination by the teaching of Iyer because it overcomes the issues of traditional forms of tokenization that cause issues in securing the data and storing data over time [0002].
As to claim 14, the Chen-Latchem-Aissi combination does not teach the receiving, at the dispatcher and from a requester, an access request for the data.  The Chen-Latchem-Aissi combination does not teach providing to the at least one service from the dispatcher the access request.  The Chen-Latchem-Aissi combination does not teach authenticating the requester using the at least one service.  The Chen-Latchem-Aissi combination does not teach if the requester is authorized to receive the data, de-anonymizing the anonymized data using the at least one service and providing de-anonymized data.  The Chen-Latchem-Aissi combination does not teach if the requester is authorized to receive the anonymized data, providing the anonymized data.
Iyer teaches receiving, at the dispatcher and from a requester, an access request for the data (i.e. request to access the data) [0014].  Iyer teaches providing to the at least one service from the dispatcher the access request [0014]. Iyer teaches authenticating the requester using the at least one service (i.e. authenticate the user for access to the data) [0014].  Iyer teaches if the requester is authorized to receive the data, de-anonymizing the anonymized data using the at least one service and providing de-anonymized data (i.e. detokenization of the data) [0014].  Iyer teaches if the requester is authorized to receive the anonymized data, providing the anonymized data [0014]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination so that an access request for the data would have been received at the dispatcher and from a requester.  At least one service would have been provided from the dispatcher the access request. The requester would have been authenticated using the at least one service.  If the requester was authorized to receive the data, de-anonymizing the anonymized data using the at least one service and providing de-anonymized data.  If the requester was authorized to receive the anonymized data, providing the anonymized data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination by the teaching of Iyer because it overcomes the issues of traditional forms of tokenization that cause issues in securing the data and storing data over time [0002].
As to claim 20, the Chen-Latchem-Aissi combination does not teach the receiving, at the dispatcher and from a requester, an access request for the data.  The Chen-Latchem-Aissi combination does not teach providing to the at least one service from the dispatcher the access request.  The Chen-Latchem-Aissi combination does not teach authenticating the requester using the at least one service.  The Chen-Latchem-Aissi combination does not teach if the requester is authorized to receive the data, de-anonymizing the anonymized data using the at least one service and providing de-anonymized data.  The Chen-Latchem-Aissi combination does not teach if the requester is authorized to receive the anonymized data, providing the anonymized data.
Iyer teaches receiving, at the dispatcher and from a requester, an access request for the data (i.e. request to access the data) [0014].  Iyer teaches providing to the at least one service from the dispatcher the access request [0014]. Iyer teaches authenticating the requester using the at least one service (i.e. authenticate the user for access to the data) [0014].  Iyer teaches if the requester is authorized to receive the data, de-anonymizing the anonymized data using the at least one service and providing de-anonymized data (i.e. detokenization of the data) [0014].  Iyer teaches if the requester is authorized to receive the anonymized data, providing the anonymized data [0014]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination so that an access request for the data would have been received at the dispatcher and from a requester.  At least one service would have been provided from the dispatcher the access request. The requester would have been authenticated using the at least one service.  If the requester was authorized to receive the data, de-anonymizing the anonymized data using the at least one service and providing de-anonymized data.  If the requester was authorized to receive the anonymized data, providing the anonymized data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination by the teaching of Iyer because it overcomes the issues of traditional forms of tokenization that cause issues in securing the data and storing data over time [0002].
11.  Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0068706 A1, Latchem et al US 2012/0066769 A1 (hereinafter Latchem) and Aissi et al US 2014/0013452 A1 (hereinafter Aissi) as applied to claim 1 above, and further in view of Martini US 2014/0351573 A1.
	As to claim 21, the Chen-Latchem-Aissi combination does not teach the method of claim 1, wherein the dispatcher forwards the request to the data source before the determining that the data is to be anonymized.
	Martini teaches that the dispatcher forwards the request to the data source before the determining that the data is to be anonymized (i.e. forwarding requests before being encrypted) [0016].
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination so that the dispatcher would have forwarded the request to the data source before the determining that the data was to be anonymized.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination by the teaching of Martini because it provides for facilitating monitoring of secure communications packets to allow one or more polices to be applied to the secure communication packets [0001].
12.  Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2019/0068706 A1, Latchem et al US 2012/0066769 A1 (hereinafter Latchem) and Aissi et al US 2014/0013452 A1 (hereinafter Aissi) as applied to claim 1 above, and further in view of Chow US 2011/0307490 A1.
As to claim 22, the Chen-Latchem-Aissi combination does not teach the method of claim 1, wherein the dispatcher is an open systems interconnection (OSI) layer 4 dispatcher and wherein the at least one service is at least one OSI layer 7 service.
Chow teaches the dispatcher is an open systems interconnection (OSI) layer 4 dispatcher (i.e. point of entries or access points) [0058] and wherein the at least one service is at least one OSI layer 7 service (i.e. servers or services) [0058].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination so that the dispatcher would have been an open systems interconnection (OSI) layer 4 dispatcher and wherein the at least one service would have been at least one OSI layer 7 service.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Chen-Latchem-Aissi combination by the teaching of Chow because it makes possible context-aware communications for dissemination and retrieval of digital resources [0007].
Relevant Prior Art
13.  The following references have been considered relevant by the examiner:
A.  Friedlander et al US 2013/0111220 A1 directed to protecting sensitive data in a received transmission [abstract].
B.  Roth et al US 2014/0380054 A1 directed to data that is encrypted such that multiple keys are needed to decrypt the data [abstract].
C.  Chandran et al US 2006/0210071 A1 directed to encryption of security-sensitive data [abstract].
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492